        Case 3:20-cr-00070-TKW Document 53 Filed 01/13/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                       Case No. 3:20cr70-TKW

BARRY D. HARRELSON
                                        /

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, the plea of guilty of the

Defendant, BARRY D. HARRELSON, to Count One, Count Two, Count Three,

Count Four, Count Five, and Count Six of the Indictment is hereby ACCEPTED.

All parties shall appear before this Court for sentencing as directed.

      DONE AND ORDERED this 13th day of January, 2021.

                                         T. Kent Wetherell, II
                                       T. KENT WETHERELL, II
                                       UNITED STATES DISTRICT JUDGE
